DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to amendments (filed 11/5/2021), applicant’s arguments (filed 11/5/2021, pages 7-9) have been fully considered and are persuasive.  Accordingly, the 102 rejection of Claims 1, 12, 13, and 15 have been withdrawn by examiner.
Reasons for Allowance/Examiner’s Comments
Claims 1, 3-15, and 17-20 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 1:  The prior art of record does not disclose or suggest a device comprising “the anisotropic nanovoids comprise oblate anisotropic voids”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 3-14 are allowable due to pendency on amended independent claim 1.
Specifically regarding the allowability of amended independent claim 15:  The prior art of record does not disclose or suggest a device comprising “the non-spherical anisotropic nanovoids have an anisotropy ratio of at least 1.5, wherein the anisotropy ratio is a ratio of a first interior dimension along a first direction to a second interior 
Regarding Claim 17, Si (of record) discloses a method of operating a device, the method comprising:
applying an electric field between a first electrode and a second electrode of the device, wherein the electric field induces a contraction of an anisotropic nanovoided polymer located, at least in part, between the first electrode and the second electrode (Figure 5(a), section 3.1); and 
the anisotropic nanovoids are elongated in at least one direction perpendicular to the electric field (section 3.1, lines 35-37, LC molecules are aligned parallel to the substrate).
However Si does not specifically disclose
“mechanically coupling the contraction to a haptic output, wherein the device is a haptic device, the contraction of the anisotropic nanovoided polymer along the electric field includes a deformation of anisotropic nanovoids”.
Additionally, the described search did not located any other applicable art (as well as the prior art of record)  to remedy the deficiency of Si.
Specifically regarding the allowability of independent claim 17:  The prior art of record does not disclose or suggest a method comprising “mechanically coupling the contraction to a haptic output, wherein the device is a haptic device, the contraction of the anisotropic nanovoided polymer along the electric field includes a deformation of anisotropic nanovoids”, along with other claim limitations, is not disclosed or suggested 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872